               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,        :
                                    :
          Plaintiff,                :    CIVIL ACTION
                                    :
     v.                             :    No. 18-cv-04553
                                    :    No. 19-mc-137
                                    :
RETROPHIN, INC., MARTIN SHKRELI,    :
MISSION PHARMACAL COMPANY, and      :
ALAMO PHARMA SERVICES, INC.,        :
                                    :
          Defendants.               :
                               ORDER


     AND NOW, this     7th   day of August 2019, upon

consideration of non-party Movant Lesley Zhu’s Motion to Quash

the Subpoena Ad Testificandum (Doc. No. 73), Defendant

Retrophin, Inc.’s (“Retrophin”) Cross-Motion for an Order to

Show Cause Why Zhu Should Not Be Held in Contempt (Doc. No. 74),

Movant’s Opposition thereto (Doc. No. 72), and Defendant’s

Response in Support thereof (Doc. No. 76), it is hereby ORDERED

that Movant’s Motion to Quash is GRANTED; Defendant’s Cross-

Motion is DENIED; and Defendant Retrophin shall, within thirty

(30) days of this Order, pay to non-party Lesley Zhu reasonable

attorney’s fees and costs in preparing and filing her Motion.

                                         BY THE COURT:


                                         s/ J. Curtis Joyner
                                         ________________________
                                         J. CURTIS JOYNER, J.
